Filed Pursuant to Rule 424(b)(3) Registration No. 333-164096 PROSPECTUS SUPPLEMENT NO. 1 DATED JANUARY 21, 2014 TO PROSPECTUS DATED NOVEMBER 4, 2013 U-Swirl, Inc. 1,725,000 Shares of Common Stock This prospectus supplement supplements the Prospectus dated November 4, 2013 of U-Swirl, Inc. relating to the sale of up to 1,725,000 shares of the common stock of U-Swirl, Inc. upon the exercise of redeemable Class C warrants issued in our public offering as a component of the units sold by us in the offering.You should read this prospectus supplement in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement is qualified by reference to the Prospectus, except to the extent that the information in this prospectus supplement supersedes the information in that document. RECENT DEVELOPMENTS On January 21, 2014, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the period ended November 30, 2013, the text of which is attached hereto. AN INVESTMENT IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK.SEE "RISK FACTORS," BEGINNING AT OF THE PROSPECTUS, FOR A DISCUSSION OF THESE RISKS. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THE PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT TO THE PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is January 21, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53130 U-SWIRL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 43-2092180 (IRS Employer Identification No.) 1175 American Pacific, Suite C, Henderson, Nevada 89074 (Address of principal executive offices)(Zip Code) (702) 586-8700 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[x]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[x]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[x] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 15,307,776 shares of Common Stock, $0.001 par value, as of January 20, 2014 U-SWIRL, INC. CONSOLIDATED BALANCE SHEETS November 30, 2013 February 28, 2013 ASSETS Unaudited Current assets Cash $ $ Accounts receivable, net Accounts receivable, related party Inventory Prepaid expenses Total current assets Leasehold improvements, property and equipment, net Other assets Deposits Franchise rights Other assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable, related party Current portion of long-term debt, related party - Total current liabilities Deferred rent Deferred revenue Deferred revenue, related party Notes payable, related party Total liabilities Stockholders' equity Preferred stock; $0.001 par value; 25,000,000 shares authorized, no shares issued and outstanding - - Common stock; $0.001 par value; 100,000,000 shares authorized, 15,189,588 and 14,402,088 shares issued and outstanding, respectively Common stock payable Prepaid equity-based compensation ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 2 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED For the Three Months Ended For the Nine Months Ended November 30, 2013 November 30, 2012 November 30, 2013 November 30, 2012 Revenues Cafe sales, net of discounts $ Franchise royalties and fees Total revenues Cafe operating costs Food, beverage and packaging costs Labor and related expenses Occupancy and related expenses Marketing and advertising General and administrative Depreciation and amortization Total costs and expenses Income (loss) from operations ) ) ) Interest income - - Interest expense ) ) ) Income (loss) from continuing operations before income taxes ) ) ) Provision for income taxes - Net income (loss) $ ) $ ) $ $ ) Net earnings (loss) per common share, basic and diluted $ ) $ ) $ $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements. 3 U-SWIRL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED For the Nine Months Ended November 30, 2013 November 30, 2012 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Loss on disposition of café assets - Gain on retirement of non-recourse debt, related party ) - Accrued interest on notes payable, related party - Amortization of prepaid stock-based compensation - Issuance of common stock as compensation - Amortization of stock-based compensation Changes in operating assets and liabilities: Accounts receivable, net ) Inventory Prepaid expenses ) ) Deposits ) ) Accounts payable and accrued liabilities ) Accounts payable, related party - Deferred rent ) ) Deferred revenue ) ) Net cash provided by operating activities ) Cash flows from investing activities: Accounts receivable, related party ) ) Purchases of property and equipment ) ) Decrease in other assets Net cash (used in) provided by investing activities ) ) Cash flows from financing activities: Payments on capital lease obligation - ) Proceeds from notes payable, related party - Repayments on notes payable, related party ) - Proceeds from issuance of common stock - Net cash provided by (used in) financing activities ) Net change in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Income tax paid $
